Title: From John Adams to C. W. F. Dumas, 14 December 1783
From: Adams, John
To: Dumas, C. W. F.


          Sir
            London December 14. 1783
          I have received your Favour of the fifth of this Month and wish it were in my Power to inform you precisely whether I am to reside in future at the Hague, or not. But it is not.— Congress have Sent, by Capt. Jones, Powers to me jointly with the other Ministers At the Peace to treat with all the Powers of Europe, that may be disposed to treat, and this together with the difficult Work of treating with this Country, where I now am will oblige me to be with my Colleagues, for Sometime: Nevertheless, when my Family arrives, it is my Intention to reside with them at the Hague, and it will be necessary for Us to have the whole House.
          This is all I can Say, untill I know more clearly the Intentions of Congress.
          I have a Letter from the President of Congress of Nov. 1. in which he Says “Yesterday We gave a public Audience to Mr Van Berckel. just before the Ceremony began Coll Ogden arrived with the News of the Completion of the Definitive Treaty. This gave a great Addition to the General Joy that prevailed on the Occasion of the Day. Mr Van Berckel appears to be a Person, very much Suited to the manners of our People, and I am much mistaken if he does not do great Honour to his Commission.[”]
          Thomas Mifflin Esq is the new President, & Congress have adjourned to Anapolis.
          With much Esteem &c
        